Stein, J.
Appeal from a judgment of the County Court of Broome County (Cawley, J.), rendered June 22, 2010, convicting defendant upon his plea of guilty of the crimes of assault in the second degree and attempted robbery in the second degree.
In satisfaction of two pending indictments, defendant pleaded guilty to assault in the second degree and attempted robbery in the second degree. At sentencing, defendant, through defense counsel, admitted that he was the person convicted of the felonies as set forth in the persistent violent felony offender statements filed by the People and that the convictions were neither illegally nor unconstitutionally obtained. Thereafter, in accordance with the plea agreement, County Court sentenced defendant as a persistent violent felony offender to concurrent prison terms of 12 years to life. Defendant now appeals, asserting that the persistent violent felony statements were incomplete.
Inasmuch as defendant failed to raise this issue before County Court, the matter is not preserved for our review (see People v Smith, 89 AD3d 1328 [2011]; People v Califano, 84 AD3d 1504, 1506 [2011], lv denied 17 NY3d 805 [2011]).
Mercure, A.EJ., Lahtinen, Spain and McCarthy, JJ., concur. Ordered that the judgment is affirmed.